                           Case 3:15-cv-01749-DMS-AGS Document 397-1 Filed 04/02/20 PageID.13043 Page 1 of 3



                                1 Michael R. Matthias (SBN 57728)
                                  mmatthias@bakerlaw.com
                                2 BAKER & HOSTETLER LLP
                                  11601 Wilshire Boulevard, Suite 1400
                                3 Los Angeles, CA 90025-0509
                                  Telephone: 310-820-8800
                                4 Facsimile: 310-820-8859
                                5 Carl W. Hittinger (pro hac vice; PA 30250)
                                  chittinger@bakerlaw.com
                                6 Jeffry W. Duffy (pro hac vice; PA 81670)
                                  jduffy@bakerlaw.com
                                7 Tyson Y. Herrold (pro hac vice; PA 314262)
                                  therrold@bakerlaw.com
                                8 Alyse F. Stach (pro hac vice; NY 4883278)
                                  astach@bakerlaw.com
                                9 Jeanne-Michele Mariani (pro hac vice; PA 327000)
                                  jmariani@bakerlaw.com
                               10 BAKER & HOSTETLER LLP
                                  2929 Arch Street
                               11 Cira Centre, 12th Floor
B AKER & H OSTE TLER LLP




                                  Philadelphia, PA 19104-2891
   A TTORNEYS AT L AW




                               12 Telephone: 215-568-3100
                                  Facsimile: 215-568-3439
                               13
                                  Attorneys for Defendant
                               14 Alon USA Energy, Inc.
                               15                     IN THE UNITED STATES DISTRICT COURT
                               16                        SOUTHERN DISTRICT OF CALIFORNIA
                               17 PERSIAN GULF INC.,                                       No. 3:15-cv-01749-DMS-AGS
                               18                Plaintiff                                 No. 3:18-cv-01374-DMS-AGS
                                                                                           (consolidated with
                               19         v.                                               No. 3:18-cv-01377-DMS-AGS)
                               20 BP WEST COAST PRODUCTS LLC,                              CLASS ACTION
                                  et al.,
                               21                                                          ALON USA ENERGY, INC.’S
                                           Defendants                                      MEMORANDUM OF POINTS
                               22                                                          AND AUTHORITIES IN
                                                                                           SUPPORT OF MOTION FOR
                               23 RICHARD BARTLETT, et al.,                                LEAVE TO FILE A
                                                                                           SUPPLEMENTAL BRIEF IN
                               24                Plaintiffs                                SUPPORT OF ITS MOTION FOR
                                                                                           SANCTIONS UNDER RULE 11
                               25        v.                                                AND 28 U.S.C. § 1927
                               26 BP WEST COAST PRODUCTS LLC,                              Date: To Be Determined
                                  et al.,
                               27                                                          Time: To Be Determined
                                           Defendants
                               28                                                          Courtroom: 13A
                                      ALON USA ENERGY, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                                 SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION FOR SANCTIONS UNDER RULE 11 AND 28 U.S.C. § 1927
                                                                                          NO. 3:15-CV-01749-DMS-AGS; NO. 3:18-CV-01374-DMS-AGS
                           Case 3:15-cv-01749-DMS-AGS Document 397-1 Filed 04/02/20 PageID.13044 Page 2 of 3



                                1          Alon respectfully submits this memorandum of points and authorities in
                                2   support of its Motion for Leave to File a Supplemental Brief in Support of Its
                                3   Motion for Sanctions. As this Court knows, in Plaintiffs’ opposition to Alon’s
                                4   Sanctions Motion, Plaintiffs raised for the first time new emissions data that they
                                5   say supports a new allegation that Alon’s Bakersfield refinery reported emissions
                                6   from early 2012 which were “suspicious.” That allegation does not appear in the
                                7   complaints filed in these matters, yet Plaintiffs claim this new evidence defeats
                                8   Alon’s Sanctions Motion. After Plaintiffs raised this new evidence, Alon filed a
                                9   motion to preclude Plaintiffs from using that evidence (“Alon’s Preclusion
                               10   Motion” (ECF 336)) on the ground that Plaintiffs violated Magistrate Judge
                               11   Schopler’s July 30, 2019 order to identify all bases for Plaintiffs’ allegations
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                               12   against Alon. At the hearing held on that motion on February 4, 2020, Plaintiffs
                               13   made new admissions about the alleged emissions data that have direct bearing on
                               14   Alon’s Sanctions Motion. Specifically, Plaintiffs admitted that they never received
                               15   or reviewed the underlying emissions data and thus never independently checked
                               16   the accuracy of the new allegation that they claim defeats Alon’s Sanctions
                               17   Motion. In addition, statements and rulings made by Judge Schopler in connection
                               18   with Alon’s Preclusion Motion are relevant to the instant motion and are brought to
                               19   the Court’s attention in the Supplemental Brief. See Millennium Laboratories, Inc.
                               20   v. Darwin Select Insurance Co., No. 12-CV-2742, 2014 WL 12102168 (S.D. Cal.
                               21   May 13, 2014) (Huff, J.) (granting motion for leave to file a supplemental brief
                               22   advising the court of plaintiff’s new statements about its allegations made in a
                               23   filing in an underlying action); Smart v. Sony Corporation of America, No. 08-CV-
                               24   2276, 2010 WL 11508565 (S.D. Cal. August 6, 2010) (Whelan, J.) (granting
                               25   motion for leave to file a supplemental brief bringing statements defendants made
                               26   in response to another Rule 11 motion to the court’s attention).
                               27          Accordingly, Alon respectfully requests leave to file the attached
                               28   supplemental brief and accompanying declaration to place Plaintiffs’ recent and
                                       ALON USA ENERGY, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                                  SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION FOR SANCTIONS UNDER RULE 11 AND 28 U.S.C. § 1927
                                                                                           NO. 3:15-CV-01749-DMS-AGS; NO. 3:18-CV-01374-DMS-AGS
                                                                                        2
                           Case 3:15-cv-01749-DMS-AGS Document 397-1 Filed 04/02/20 PageID.13045 Page 3 of 3



                                1   relevant admissions and Judge Schopler’s statements and rulings made in the
                                2   context of Alon’s Preclusion Motion before the Court for its consideration in
                                3   ruling on Alon’s pending Sanctions Motion. A proposed form of order will be
                                4   emailed to Chambers separately.
                                5
                                    Dated: April 2, 2020                             BAKER & HOSTETLER LLP
                                6
                                7                                                    By: /s/ Carl W. Hittinger
                                                                                         CARL W. HITTINGER
                                8                                                        JEFFRY W. DUFFY
                                                                                         TYSON Y. HERROLD
                                9                                                        ALYSE F. STACH
                                                                                         JEANNE-MICHELE MARIANI
                               10                                                        MICHAEL R. MATTHIAS
                               11                                                           Attorneys for Defendant
B AKER & H OSTE TLER LLP




                                                                                            ALON USA ENERGY, INC.
   A TTORNEYS AT L AW




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                      ALON USA ENERGY, INC.’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR LEAVE TO FILE
                                                 SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION FOR SANCTIONS UNDER RULE 11 AND 28 U.S.C. § 1927
                                                                                          NO. 3:15-CV-01749-DMS-AGS; NO. 3:18-CV-01374-DMS-AGS
                                                                                       3
